Case 2:14-cr-00558-SDW Document 97 Filed 10/03/18 Page 1 of 1 PageID: 270



                                                           in

DNJ-Cr-023 (09/2017)



                  UNITED STATES DISTRICT COUR                                        ç 3
                     DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA,                                      2: 14-cr-00558
                                                Criminal No

                     v.
                                                REjUEST FOR DISCLOSURE OF
 Michael    Sorrentino                          SENTENCING MATERIALS
                                                (Requestor NotRepresented by Counsel)
               Defendant(s).



            Bill Wichert
       I,                                   ,   wish to obtain a copy of the
sentencing materials submitted to the Court on 9/25/18          in this case as to
               Michael Sorrentino
defendant,                                      I request that the redacted version of the
sentencing materials be forwarded to the following electronic or mailing address:

                 bill.wichert@law360.com
E-mail:
                 Bill Wichert
Address:
                 139 Union Avenue

                 Clifton, NJ 07011




                                                 By:    ada           14JA±
